This is a claim for compensation for an injury received by the claimant while in the employ of the State of Illinois at Watertown State Hospital at East Moline, Illinois. There is no dispute as to the facts in the case. On February 28th, 1921, while engaged in unloading ice at the ice house on the institution grounds, claimant was struck by a chunk of ice and his leg broken. The evidence indicates that the injury resulted from the tortorious act of a patient at the institution. The claimant was in the institution hospital for eight months following the injury and suffered great pain as a result of the injury and the treatment necessary in effecting a cure. It appears that the claimant suffered a permanent partial disability. The State has demurred as to its legal liability and the demurrer is sustained following our practice in eases of this kind. However there is no serious contention on either side that there is any responsibility except that existing from the standpoint of social justice and equity. The claimant here was injured while in the performance of his duty as an employee of the State of Illinois without his fault and we therefore hold that this case is in line with others in which we have recommended an allowance as a matter of social justice and equity. It is therefore recommended by'the Court that the sum of fifteen hundred dollars be allowed by the State of Illinois and paid to the claimant.